ORDER
PER CURIAM.
Deshawn Johnson, Defendant, appeals from judgment entered on a jury verdict finding him guilty of first-degree murder, Section 565.020.1, RSMo 1994, and armed *436criminal action, Section 571.015, RSMo 1994. Johnson was sentenced to two life terms, to be served concurrently.
We have reviewed the briefs of the parties, the legal file, and the record on appeal and find the claims of error to be without merit. No error of law appears. An extended opinion reciting the detailed facts and restating the principles of law would have no prece-dential or jurisprudential value. The judgment is affirmed in accordance with Rule 30.25(b).